Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on November 11th, 2020.  Claims 1-4 and 8-18 are pending.  Claims 5-7, 19, and 20 are canceled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “13 and 15” have been used to designate the same part as seen in figs. 2A-C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


In claims 1/16–
a) at least one protective substance for protecting…


In claims 12/13 –
b) at least one analyte-permeable diffusion-inhibiting component

In claim 14 –
c) an indicator component formulated to signal replacement…



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a)  a buffer, an adsorbent, a radical scavenger, a reducing agent, a catalyst, a polymer, or equivalents thereof as seen in par. [0021] of Applicant’s pre-grant publication US 2019/0049380.


b)  Any of those elements as disclosed in pars. [0113-0114,0123-124], and equivalents thereof 

c)  a dye and equivalents thereof (see par. [0035]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 2 and 17, as amended recites the broad recitation polymer, and the claims also recite particular polymers which is the narrower statement of the range/limitation. 

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 9 (and thus dependent claim 10) is indefinitely defined herein as independent claim 1 recites with respect to the functional layer that “…the at least one protective substance is contained within the functional layer,” such that the present recitation to the functional layer comprising a first and second functional layer, wherein the at least one protective substance is located between the first and second functional layer, reads away from the base constitution given in claim 1 that the at least  one protective substance is contained within. A “between” or “sandwiched” disposition given here indefinitely provides for the contained within structural disposition established in base, independent claim 1 as such at least one protective substance in the context of claim 9 is outside of the functional layer and not contained within.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As amended, claims 12, 14, and 15 provide that the analyte-permeable, diffusion-inhibiting component, at least one indicator component and substance for reducing a surface tension are contained/disposed within various layers of the device.  However, these recitations include the constitution of “or of another layer of the protective device,” wherein it is unclear what layer is being referenced herein and what further layer(s) is(are) being positively provided to the protective device.
Additionally, within claim 15, the recitation to “in operation” further confounds the metes and bounds of the claims as such conditional narrative is not necessitated by the claims and it is unclear what constitutes the stand-alone structural arrangement.

Further, with regard to claim 13, the structural relationship is indefinitely defined as the relationship with respect to “adjacent the sensor unit” is indefinitely defined as the sensor unit is not a positive element of the protective device and is drawn to a prospective workpiece.  Further, the amendment to “…in operation” provides for an indefinitely defined structural relationship to the diffusion-inhibiting component (assumed to be the analyte-permeable, diffusion-inhibiting component of claim 12) as such clause “in operation” provide a conditional, process narrative in qualifying the diffusion-inhibiting component’s containment, wherein such conditional process is both not necessitated by the claims and not afforded patentable weight in a device claim, and such sensor unit is not a positive element of the protective device.  



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites particulars to the pH buffer polymer, redox buffer polymer, or the polymer of claim 2, however, it is not necessary that these polymer of claim 2 is chosen.  Herein, it appears that Applicant should provide an additional dependent claim(s) to call out that the protective substance is chosen as these polymers, and then further delineate such in a subsequent dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claim(s) 1-4, 8, and 11-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reardon et al. (US 2013/0244266), hereafter Reardon in view of Suzuki et al. (USPN 6,139,797), hereafter Suzuki.
Reardon discloses biosensing systems (abstract).  With regard to claim 1, Reardon discloses a protective device for a sensor unit, as recited therein, comprising at least one protective substance (pars. [0186,0187], for example) for protecting the sensor unit, and an at least partially media-permeable functional layer 22, and provides that the protective substance is at least included in the functional layer 22 (pars. [0165-0172,0182-0193], figs. 8&13, for example).  With regard to claim 2, Reardon discloses that the at least one protective substance may be an adsorbent or a polymer (pars. [0186,0187], for example), and with regard to claim 4, Reardon discloses that the functional layer may be embodied in the form of an organic or inorganic membrane, a gel, or a dispersion (pars.[0184-0193], for example).  With regard to claim 3, Reardon discloses that the protective substance that encapsulates and immobilizes the biocomponent may be provided a polymer membrane for microencapsulation wherein the polymer is given by acrylate copolymers, thus having an acrylamide (par. [0187], for example).   With regard to claim 8, in as much as required and claimed herein, Reardon discloses all of the positively claimed structural elements of the device (including having a surface that has a surface region shaped, and such shaped region being a bubble-repelling geometry as Reardon includes a convex geometry to a surface of the 
With regards to claims 1 and 16, Reardon does not specifically disclose a cap as claimed.
Suzuki discloses a sensor device including an optical fiber sensor probe (abstract).  Suzuki discloses that a cap 21 is provided to cover the sensing and functional layers of the probe and allow for drawing in a sample to be analyzed therein, and wherein the cap, in a region or portion thereof facing towards the medium [in operation as in cl. 1], is embodied to be releasably attached to the sensor unit or releasably applied to the sensor unit, as such cap is structured and arranged commensurately as claimed and is thus fully capable of such functionality, and is fully capable of being released by way of a given applied force, also noting that the cap member 21 in Suzuki is releasable as such as seen in fig. 8 (lines 35-67, col. 13;lines 55-62, col. 16figs. 5&8, and 9, for example).
It would have been obvious to one of ordinary skill in the art to modify Reardon to include providing a cap configured as claimed such as taught by Suzuki in order to provide a releasable element that conveniently provides for confining fluid samples therein for investigation of biosensing applications as likewise desired and appreciated by Reardon (see pars. [0005,0061], for example, wherein biosensing applications are discussed including with respect to fluid solutions).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reardon in view of Suzuki as applied to claims 1-4, 8, and 11-18 above, and further in view of Phillips.
Reardon/Suzuki does not specifically disclose that the functional layer comprises first and second functional layers wherein the at least one protective substance is located between the first and second functional layers.
Phillips discloses an optical fiber probe wherein the functional layer comprises first and second functional layers 55, 130 and wherein the absorption protective substance layer is provided between layers 55, 130 providing for a suitable arrangement for interaction at the phosphor element sensing emissions therefrom to provide an optical measurement indicative of an analyte (lines 10-67, col. 8, fig. 4A, for example).
It would have been obvious to one of ordinary skill in the art to modify Reardon/Suzuki to provide the functional layer by first and second layers with the at least one protective substance located between the first and second layers such as taught by Phillips in order to provide an obvious, alternative arrangement which remains to provide a suitable optical fiber sensor for particularly carrying the light signal for interaction and assessment of an analyte as likewise desired by Reardon/Suzuki.
Further, it is noted that Reardon discloses that the functional layer includes inorganic fibers adapted to absorb liquid (pars. [0188,0189], for example, to synthetic materials including fibers), and application thereof in either of the two layers is merely a routine engineering design choice.


Response to Arguments
	Examiner assets that the rejection of claims 12 and 13 under 35 USC 112b/2nd pararagraph has been removed with respect to the corresponding structure(s) and equivalents thereof to such analyte-permeable, diffusion-inhibiting component and is notted in the claim interpretation section to coincide with Applicant’s cited portions of the published disclosure.  The recitation remains to invoke a claim interpretation under 35 USC 112 f/6th as discussed above in the body of the action.  Further, as noted below, claims 12 and 13 remain rejected under 35 USC 112b/2nd paragraph for further issues in the claims.
Applicant’s arguments with respect to claim(s) 2, 3, 9, 10, 12-15, and 17 are moot in view of the amendments made to the claims and such claims remain rejected under 35 USC 112b/2nd paragraph for those reasons discussed above in the body of the claims.
Further, claim 3, as amended, remains rejected under 35 USC 112d/4th paragraph for the reasons discussed above. Examiner notes that the typographical error of “claim 7” was corrected to set forth claim 3, which coincides with the previous discussion to “polymer” and the connection with claim 2.

Applicant’s arguments with respect to claim(s) 1-4, 8, and 11-18 have been considered but are moot because the new ground of rejection in view of the above discussed secondary prior art reference of Suzuki.

Further, as amended, claims 9 and 10 are herein rejected under 35 USC 103 in further view of the above-provided prior art to Phillips, as discussed above in the body of the action.
Lastly, the drawings are objected to for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798